Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 15, 2006 among Inovio Biomedical Corporation, a Delaware
corporation (the “Company”), and each of the purchasers executing this Agreement
and listed on Schedule 1 attached hereto (collectively, the “Purchasers”).

This Agreement is being entered into pursuant to the Securities Purchase and
Exchange Agreement, dated as of the date hereof, by and among the Company, its
subsidiary, Inovio Asia Pte. Ltd., incorporated in the Republic of Singapore
(“IAPL”), and the Purchasers (the “Purchase Agreement”).

The Company and the Purchasers hereby agree as follows:

1.             Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:

“Advice” shall have the meaning set forth in Section 3(m).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated,” “controlling” and “controlled” have meanings correlative
to the foregoing.

“Blackout Period” shall have the meaning set forth in Section 3(n).

“Board” shall have the meaning set forth in Section 3(n).

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of
California generally are authorized or required by law or other government
actions to close or a day on which the Commission is closed.

“Closing Date” means the Closing Date as defined in the Purchase Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s Common Stock, par value $0.001 per share.

“Effectiveness Period” shall have the meaning set forth in Section 2.


--------------------------------------------------------------------------------




“Exchange Date” means the date upon which at least 75% of the ordinary shares of
IAPL sold pursuant to the Purchase Agreement are exchanged for the Shares and
Warrants.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means the 5th day following the Exchange Date.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities, including without limitation the Purchasers
and their assignees. For purposes of this Agreement, the holder or holders of
Warrants shall be deemed to be holders of that number of shares of Registrable
Securities into which such Warrants are exercisable at the applicable time.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Lead Purchaser” shall mean Broadven Ltd.

“Losses” shall have the meaning set forth in Section 5(a).

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

“Registrable Securities” means (a) the Shares and the Warrant Shares (without
regard to any limitations on beneficial ownership contained in the Warrants) or
other securities issued or issuable to each Purchaser or its transferee or
designee (i) upon exercise of the Warrants, or (ii) upon any dividend or
distribution with respect to, any exchange for or any replacement of such
Shares, Warrants or Warrant Shares or (iii) upon any conversion, exercise or
exchange of any securities issued in connection with any such distribution,
exchange or replacement; (b) securities issued or issuable upon any stock split,
stock dividend, recapitalization or similar event with respect to the foregoing;
and (c) any other security issued as a dividend or other distribution with
respect to, in exchange for, in replacement or redemption of, or in reduction of
the liquidation value of, any of the

2


--------------------------------------------------------------------------------




securities referred to in the preceding clauses; provided, however, that such
securities shall cease to be Registrable Securities when such securities have
been sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction or when such securities may be
sold without any restriction pursuant to Rule 144(k) as determined by the
counsel to the Company pursuant to a written opinion letter, addressed to the
Company’s transfer agent to such effect as described in Section 2 of this
Agreement.

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Section 2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock issued or issuable upon an
Exchange pursuant to the Purchase Agreement.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq Global Market or the
Nasdaq Capital Market.

“Warrants” means warrants to purchase shares of the Company’s Common Stock
issued or issuable upon an Exchange pursuant to the Purchase Agreement.

“Warrant Shares” means the shares of the Company’s Common Stock issuable upon
the exercise of the Warrants issued or to be issued to the Purchasers or their
assignees or designees upon an Exchange pursuant to the Purchase Agreement.

2.             Registration. As soon as possible following the Exchange Date
(but not later

3


--------------------------------------------------------------------------------




than the Filing Date), the Company shall prepare and file with the Commission a
“shelf” Registration Statement covering all Registrable Securities for a
secondary or resale offering to be made on a continuous basis pursuant to Rule
415. The Registration Statement shall be on Form S-3 (or if such form is not
available to the Company on another form appropriate for such registration in
accordance herewith). The Company shall use its best efforts to cause the
Registration Statement to be declared effective under the Securities Act not
later than ninety (90) days after the Exchange Date (including filing with the
Commission a request for acceleration of effectiveness in accordance with Rule
461 promulgated under the Securities Act within five (5) Business Days of the
date that the Company is notified (orally or in writing, whichever is earlier)
by the Commission that a Registration Statement will not be “reviewed,” or not
be subject to further review) and to keep such Registration Statement
continuously effective under the Securities Act until such date as is the
earlier of (x) the date when all Registrable Securities covered by such
Registration Statement have been sold or (y) the date on which the Registrable
Securities may be sold without any restriction pursuant to Rule 144(k) as
determined by the counsel to the Company pursuant to a written opinion letter,
addressed to the Company’s transfer agent to such effect (the “Effectiveness
Period”). For purposes of the obligations of the Company under this Agreement,
no Registration Statement shall be considered “effective” with respect to any
Registrable Securities unless such Registration Statement lists the Holders of
such Registrable Securities as “Selling Stockholders” and includes such other
information as is required to be disclosed with respect to such Holders to
permit them to sell their Registrable Securities pursuant to such Registration
Statement, unless any such Holder is not included as a “Selling Stockholder”
pursuant to Section 3(m). Upon the initial filing thereof, the Registration
Statement shall cover all of the Shares and the number of Warrant Shares
underlying the Warrants outstanding at such time.  Such Registration Statement
also shall cover, to the extent allowable under the Securities Act and the Rules
promulgated thereunder (including Securities Act Rule 416), such indeterminate
number of additional shares of Common Stock resulting from stock splits, stock
dividends or similar transactions with respect to the Registrable Securities.

3.             Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Prepare and file with the Commission on or prior to the Filing Date, a
Registration Statement on Form S-3 (or if such form is not available to the
Company on another form appropriate for such registration in accordance
herewith) (which shall include a Plan of Distribution substantially in the form
of Exhibit A attached hereto, to be adjusted if necessary in relation to the
Preferred Exchange, as defined in the Purchase Agreement), and cause the
Registration Statement to become effective and remain effective as provided
herein; provided, however, that not less than three (3) Business Days prior to
the filing of the Registration Statement or any related Prospectus or any
amendment or supplement thereto, the Company shall (i) furnish (including via
email attachment) to the Lead Purchaser, copies of all such documents proposed
to be filed (other than those incorporated by reference), and (ii) at the
request of any Holder cause its officers and directors, counsel or independent
certified public accountants, as applicable, to respond to such inquiries as
shall be necessary,

4


--------------------------------------------------------------------------------




in the reasonable opinion of counsel to such Holder, to conduct a reasonable
investigation within the meaning of the Securities Act.

(b)           (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement as may be
necessary to keep the Registration Statement continuously effective as to the
applicable Registrable Securities for the Effectiveness Period and to the extent
any Registrable Securities are not included in such Registration Statement for
reasons other than the failure of the Holder to comply with Section 3(m) hereof,
shall prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all
Registrable Securities; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; (iii) respond as promptly as
possible to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto and as promptly as possible
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to the Registration Statement, but not, without the
prior written consent of the Holders, any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
Effectiveness Period in accordance with the intended methods of disposition by
the Holders thereof set forth in the Registration Statement as so amended or in
such Prospectus as so supplemented.  In addition, the Company shall promptly
prepare and file such amendments, including post-effective amendments, to the
Registration Statement and the related prospectus and take all other actions as
may be necessary to register the sale of Registrable Securities by any Holder to
whom the rights under this Agreement have been assigned pursuant to Section
7(i).

(c)           Notify the Holders of Registrable Securities to be sold as
promptly as possible (A) when a Prospectus or any Prospectus supplement or
post-effective amendment to the Registration Statement is proposed to be filed
(but in no event in the case of this subparagraph (A), less than two (2)
Business Days prior to date of such filing); (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement; and
(C) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective, and after the effectiveness thereof: (i) of
any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information; (ii) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iii) if at any time any of the representations
and warranties of the Company contained in any agreement contemplated hereby
ceases to be true and correct in all material respects as of the date such
representations and warranties were made; (iv) of the receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) if the financial statements

5


--------------------------------------------------------------------------------




included in the Registration Statement become ineligible for inclusion therein
or of the occurrence of any event that makes any statement made in the
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Without limitation to any remedies to which the
Holders may be entitled under this Agreement, if any of the events described in
Section 3(c)(C) occur, the Company shall use its reasonable best efforts to
respond to and correct the event as promptly as practicable.

(d)           Use its best efforts to avoid the issuance of, or, if issued, use
best efforts to obtain the withdrawal of, (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

(e)           If requested by any Holder of Registrable Securities, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees should
be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment; provided, however, that the
Company shall not be required to take any action pursuant to this Section 3(e)
that would, in the written opinion of counsel for the Company, violate
applicable law.

(f)            Furnish to each Holder, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto, including
financial statements and schedules, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference),
which may be provided via e-mail attachment, promptly after the filing of such
documents with the Commission.

(g)           Promptly deliver to each Holder, without charge, at least one copy
of the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto, and as many additional copies thereof as such
Persons may reasonably request; and the Company hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

(h)           Prior to any public offering of Registrable Securities, use its
reasonable commercial efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to

6


--------------------------------------------------------------------------------




enable the disposition in such jurisdictions of the Registrable Securities
covered by a Registration Statement; provided, however, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action that would subject it to general
service of process in any jurisdiction where it is not then so subject or
subject the Company to any material tax in any such jurisdiction where it is not
then so subject.

(i)            Cooperate with the Holders, and take all reasonable actions as
may be available to it, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by applicable law and the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any Holder may request at least two (2) Business
Days prior to any sale of Registrable Securities. In connection therewith, the
Company shall promptly after the effectiveness of the Registration Statement
cause an opinion of counsel to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent, which authorize and direct the transfer agent to
issue such Registrable Securities without legend upon sale by the Holder of such
shares of Registrable Securities under the Registration Statement.

(j)            Upon the occurrence of any event contemplated by Section 3(c)(C),
as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k)           Cause all Registrable Securities relating to such Registration
Statement to be listed on the American Stock Exchange and any other United
States securities exchange, quotation system, market or over-the-counter
bulletin board, if any, on which similar securities issued by the Company are
then listed.

(l)            Comply in all material respects with all applicable rules and
regulations of the Commission and make generally available to its security
holders earning statements satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 not later than 45 days after the end of any 3-month
period (or 90 days after the end of any 12-month period if such period is a
fiscal year) commencing on the first day of the first fiscal quarter of the
Company after the effective date of the Registration Statement, which statement
shall conform to the requirements of Rule 158.

(m)          Request each selling Holder to furnish to the Company information
regarding such Holder and the distribution of such Registrable Securities as is
required by law or the Commission to be disclosed in the Registration Statement,
and the Company may exclude from such registration the Registrable Securities of
any such Holder who fails to furnish such information within a reasonable time
prior to the filing of each Registration Statement,

7


--------------------------------------------------------------------------------




supplemented Prospectus and/or amended Registration Statement.

If the Registration Statement refers to any Holder by name or otherwise as the
holder of any securities of the Company, then such Holder shall have the right
to require (if such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar federal statute then in force) the
deletion of the reference to such Holder in any amendment or supplement to the
Registration Statement filed or prepared subsequent to the time that such
reference ceases to be required.

Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(C)(i), 3(c)(C)(ii), 3(c)(C)(iv), 3(c)(C)(v) or 3(n),
and without limitation to any remedies to which the Holder may be entitled under
any other provision of this Agreement, such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemented Prospectus and/or
amended Registration Statement contemplated by Section 3(j), or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company shall deliver the Advice to the Holders in writing as soon as the event
described in Section 3(c)(C)(i), 3(c)(C)(ii), 3(c)(C)(iv), 3(c)(C)(v) or 3(n)
shall cease to exist or shall otherwise no longer require that Holders
discontinue disposition of Registrable Securities under the Registration
Statement.

(n)           If (i) there is material non-public information regarding the
Company which the Company’s Board of Directors (the “Board”) reasonably
determines not to be in the Company’s best interest to disclose and which the
Company is not otherwise required to disclose, or (ii) there is a significant
business opportunity (including, but not limited to, the acquisition or
disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or other similar transaction) available to
the Company which the Board reasonably determines not to be in the Company’s
best interest to disclose and which the Company would be required to disclose
under the Registration Statement, then the Company may, upon delivery of written
notice to each Holder (including via email), postpone or suspend filing or
effectiveness of a Registration Statement (subject to Section 3(o)).

(o)           In no event shall the Holders be required to discontinue
disposition of Registrable Securities under the Registration Statement, or the
Company be entitled to postpones or suspend filing or effectiveness of a
Registration Statement pursuant to Section 3(n), for a period of more than 30
consecutive days, provided that the Holders shall not be required to discontinue
dispositions under Section 3(m), and the Company may not postpone or suspend its
obligation under Section 3(n), for more than 45 days in the aggregate during any
12 month period (each, a “Blackout Period”).

4.             Registration Expenses.

All fees and expenses incident to the performance of or compliance with this

8


--------------------------------------------------------------------------------




Agreement by the Company shall be borne by the Company whether or not the
Registration Statement is filed or becomes effective and whether or not any
Registrable Securities are sold pursuant to the Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
American Stock Exchange and each other securities exchange, quotation system,
market or over-the-counter bulletin board on which Registrable Securities are
required hereunder to be listed, (B) with respect to filings required to be made
with the Commission, and (C) in compliance with state or provincial securities
or Blue Sky laws, (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities and of printing or
photocopying prospectuses), (iii) messenger, telephone and delivery expenses,
(iv) Securities Act liability insurance, if the Company so desires such
insurance, and (v) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, including, without limitation, the Company’s independent public
accountants (including, in the case of an underwritten offering, the expenses of
any comfort letters or costs associated with the delivery by independent public
accountants of a comfort letter or comfort letters) and legal counsel.  In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder.

5.             Indemnification.

(a)           Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, partners, agents, brokers (including brokers who offer and
sell Registrable Securities as principal as a result of a pledge or any failure
to perform under a margin call of Common Stock), investment advisors and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, costs of preparation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained or incorporated by
reference in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
amendment or supplement thereto, in the light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, which information was reasonably relied on by the
Company for use therein or to the extent that such information relates to (x)
such Holder and was reviewed and expressly

9


--------------------------------------------------------------------------------




approved in writing by such Holder expressly for use in the Registration
Statement, such Prospectus or such form of prospectus or in any amendment or
supplement thereto or (y) such Holder’s proposed method of distribution of
Registrable Securities as set forth in Exhibit A (or as such Holder otherwise
informs the Company in writing); or (ii) in the case of an occurrence of an
event of the type described in Section 3(c)(C)(ii), 3(c)(C)(iv), 3(c)(C)(v) or
3(n), the use by a Holder of an outdated or defective Prospectus after the
delivery to the Holder of written notice from the Company that the Prospectus is
outdated or defective and in each case prior to the receipt by such Holder of
the Advice contemplated in Section 3(m). The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 5(c) to this Agreement) and shall survive the transfer of the
Registrable Securities by the Holders.

(b)           Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents and employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in the Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that (i) such untrue statement or omission is contained in
or omitted from any information so furnished in writing by such Holder to the
Company specifically for inclusion in the Registration Statement or such
Prospectus and that such information was reasonably relied upon by the Company
for use in the Registration Statement, such Prospectus, or in any amendment or
supplement thereto, or to the extent that such information relates to (x) such
Holder and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus, or such form
of prospectus or in any amendment or supplement thereto or (y) such Holder’s
proposed method of distribution of Registrable Securities as set forth in
Exhibit A (or as such Holder otherwise informs the Company in writing) or (ii)
in the case of an occurrence of an event of the type described in Section
3(c)(C)(ii), 3(c)(C)(iv), 3(c)(C)(v) or 3(n), the use by a Holder of an outdated
or defective Prospectus after the delivery to the Holder of written notice from
the Company that the Prospectus is outdated or defective and prior to the
receipt by such Holder of the Advice contemplated in Section 3(m); provided,
however, that the indemnity agreement contained in this Section 5(b) shall not
apply to amounts paid in settlement of any Losses if such settlement is effected
without the prior written consent of the Holder, which consent shall not be
unreasonably withheld.

(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party promptly shall notify the Person
from whom indemnity is sought

10


--------------------------------------------------------------------------------




(the “Indemnifying Party”) in writing, and the Indemnifying Party shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all reasonable fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the reasonable expense of the Indemnifying Party).
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding and does not
impose any monetary or other obligation or restriction on the Indemnified Party.

The Indemnified Party shall pay all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section), as incurred, within ten (10)
Business Days of written notice thereof to the Indemnifying Party accompanied by
reasonably itemized statements from their attorney(s) (except that any such
information may be excluded if disclosure could reasonably be expected to waive
any attorney-client privilege), which notice shall be delivered no more
frequently than on a monthly basis (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d)           Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public

11


--------------------------------------------------------------------------------




policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying, Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

(e)           Limitation of Liability.         Notwithstanding anything to the
contrary contained herein, no Holder shall be required to contribute or
indemnify under this Section 5 an amount that exceeds the net proceeds to such
Holder as a result of the sale of Registrable Securities pursuant to such
Registration Statement minus the purchase price paid by such Holder for such
Registrable Securities (or securities delivered to the Company in exchange for
such Registrable Securities).   The parties hereto agree that it would not be
just and equitable if contribution pursuant to Section 5(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties. The indemnity and contribution agreements herein are in
addition to and not in diminution or limitation of any indemnification
provisions under the Purchase Agreement.

6.             Rule 144.

As long as any Holder owns Shares, Warrants or Warrant Shares (or any securities
issued in exchange or replacement therefore), the Company covenants to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to Section 13(a) or 15(d) of the Exchange Act. As long as any
Holder owns Shares, Warrants or Warrant Shares (or any securities issued in
exchange or replacement therefore), if the Company is not required to file
reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will prepare
and furnish to the Holders and make publicly available in accordance with Rule
144(c) promulgated under the Securities Act annual and quarterly financial
statements, together with a discussion and analysis of such financial statements
in form and substance

12


--------------------------------------------------------------------------------


substantially similar to those that would otherwise be required to be included
in reports required by Section 13(a) or 15(d) of the Exchange Act, as well as
any other information required thereby, in the time period that such filings
would have been required to have been made under the Exchange Act. The Company
further covenants that it will take such further action as any Holder may
reasonably request in writing, all to the extent required from time to time to
enable such Person to sell Shares and Warrant Shares without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including compliance with the provisions
of the Purchase Agreement relating to the transfer of the Shares and Warrant
Shares (or any securities issued in exchange or replacement therefore). Upon the
request of any Holder, in writing, the Company shall deliver to such Holder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

7.             Miscellaneous.

(a)           Remedies. In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b)           No Inconsistent Agreements. Except as otherwise disclosed in the
Purchase Agreement, neither the Company nor any of its subsidiaries is a party
to an agreement currently in effect, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.
Without limiting the generality of the foregoing, without the written consent of
the Holders of a majority of the then outstanding Registrable Securities, the
Company shall not grant to any Person the right to request the Company to
register any securities of the Company under the Securities Act unless the
rights so granted are subject in all respects to the prior rights in full of the
Holders set forth herein, and are not otherwise in conflict with the provisions
of this Agreement.

(c)           Notice of Effectiveness. Within five (5) Business Days after the
Registration Statement which includes the Registrable Securities is ordered
effective by the Commission, the Company shall deliver, and shall cause legal
counsel for the Company to deliver, to the transfer agent for such Registrable
Securities (with copies to the Holders whose Registrable Securities are included
in such Registration Statement) confirmation that the Registration Statement has
been declared effective by the Commission in the form attached hereto as Exhibit
B.

(d)           Piggy-Back Registrations. If at any time (after the Exchange Date)
when there is not an effective Registration Statement covering all of the
Registrable Securities, the

13


--------------------------------------------------------------------------------




Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or its then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, the Company shall
send to each Holder of Registrable Securities written notice of such
determination and, if within seven (7) Business Days after receipt of such
notice, any such Holder shall so request in writing (which request shall specify
the Registrable Securities intended to be disposed of by the Holder), the
Company will cause the registration under the Securities Act of all Registrable
Securities which the Company has been so requested to register by the Holder, to
the extent required to permit the disposition of the Registrable Securities so
to be registered, provided that if at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to such Holder and, thereupon, (i) in the case of a determination
not to register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay expenses in accordance with Section 4 hereof), and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities being registered pursuant to this Section 7(d) for the
same period as the delay in registering such other securities. The Company shall
include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered; provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section 7(d) that are eligible for sale pursuant to Rule 144(k) of the
Securities Act. In the case of an underwritten public offering, if the managing
underwriter(s) or underwriter(s) should reasonably object to the inclusion of
the Registrable Securities in such registration statement, then if the Company
after consultation with the managing underwriter should reasonably determine
that the inclusion of such Registrable Securities, would materially adversely
affect the offering contemplated in such registration statement, and based on
such determination recommends inclusion in such registration statement of fewer
or none of the Registrable Securities of the Holders, then (x) the number of
Registrable Securities of the Holders included in such registration statement
shall be reduced pro-rata among such Holders (based upon the number of
Registrable Securities requested to be included in the registration), if the
Company after consultation with the underwriter(s) recommends the inclusion of
fewer Registrable Securities, or (y) none of the Registrable Securities of the
Holders shall be included in such registration statement, if the Company after
consultation with the underwriter(s) recommends the inclusion of none of such
Registrable Securities; provided, however, that if securities are being offered
for the account of other persons or entities as well as the Company, such
reduction shall not represent a greater fraction of the number of Registrable
Securities intended to be offered by the Holders than the fraction of similar
reductions imposed on such other persons or entities (other than the Company). 
The Company shall have no obligations under this Section 7(d) with respect to
its existing Registration Statement on file with the Commission (File No.
333-134084), and any amendments or supplements thereto.

14


--------------------------------------------------------------------------------




(e)           Specific Enforcement, Consent to Jurisdiction.

(i)            The Company and the Holders acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.

(ii)           Each of the Company and the Holders (i) hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts located in
Los Angeles, California for the purposes of any suit, action or proceeding
arising out of or relating to this Agreement and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Holders consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7(e) shall affect
or limit any right to serve process in any other manner permitted by law.

(f)            Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of at least a majority of the Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.

(g)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) one Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number set forth on the signature pages attached hereto prior to
2:00 p.m. (San Diego time) on a Trading Day, (b) two Trading Days after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number set forth on the signature pages attached hereto on a day
that is not a Trading Day or later than 2:00 p.m. (San Diego time) on any
Trading Day, (c) the fourth Trading Day following the date of shipment, if sent
by internationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto. The Company shall, concurrently with providing any notice in
the manner set forth in the preceding two

15


--------------------------------------------------------------------------------




sentences, transmit a copy of such notice (which copy shall not, by itself, be
deemed to constitute notice hereunder) by email to such email address as is set
forth on Schedule 1 hereto).

The addresses for such communications shall be with respect to each Holder at
its address set forth under its name on Schedule 1 attached hereto, or with
respect to the Company, addressed to:

Inovio Biomedical Corporation

11494 Sorrento Valley Road

San Diego, CA 92121-1334

Attention:     Peter Kies

Chief Financial Officer

Facsimile No.:  858-597-0451

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company shall be sent to Kirkpatrick &
Lockhart, Nicholson Graham, LLP, 10100 Santa Monica Boulevard, 7th Floor, Los
Angeles, CA, 90067, Attention: Mark A. Klein, Esq, Facsimile: 310- 552-5001.
Copies of notices to any Holder shall be sent to the addresses, if any, listed
on Schedule 1 attached hereto. Copies of notices to the Lead Purchaser shall be
sent to Fenwick & West LLP, 801 California Street, Mountain View, California
94041, Attention: Barry Kramer and David Michaels, Facsimile: 650-938-5200.

(h)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns
and shall inure to the benefit of each Holder and its successors and assigns;
provided, that the Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of Holders holding a
majority of the Registrable Securities; and provided, further, that each Holder
may assign its rights hereunder in the manner and to the Persons as permitted
under the Purchase Agreement and Section 7(i).

(i)            Assignment of Registration Rights. The rights of each Holder
hereunder, including the right to have the Company register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any transferee of such Holder of all
or a portion of the Warrants or the Registrable Securities if: (i) the Holder
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment, (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned, (iii)
following such transfer or assignment the further disposition of such securities
by the transferee or assignees is restricted under the Securities Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section 7(i),
the transferee or assignee agrees in writing with the Company to be bound by all
of the provisions of this Agreement, and (v) such transfer shall have been made
in accordance with the applicable requirements of the

16


--------------------------------------------------------------------------------




Purchase Agreement and applicable securities legislation. The rights to
assignment shall apply to the Holders (and to subsequent) successors and
assigns.

The Company may require, as a condition of allowing such assignment in
connection with a transfer of Warrants or Registrable Securities (i) that the
Holder or transferee of all or a portion of the Warrants or the Registrable
Securities as the case may be, furnish to the Company a written opinion of
counsel that is reasonably acceptable to the Company to the effect that such
transfer may be made without registration under the Securities Act, (ii) that
the Holder or transferee execute and deliver to the Company an investment letter
in form and substance acceptable to the Company and substantially in the form
attached as Exhibit C to the Warrants and (iii) that the transferee be (A) an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act, (B) a non-US Person (within the meaning of Regulation S promulgated under
the Securities Act, or (C) an affiliate of the Holder, as defined and applied
under Rule 501(b) of Regulation D under the Securities Act.

(j)            Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

(k)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard to
principles of conflicts of law thereof.

(l)            Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

(m)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable in any respect, the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

(n)           Headings; Interpretation. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof.  Any form of the word “include” as
used in this Agreement shall be deemed to be followed by the phrase “without
limitation”.

(o)           Registrable Securities Held by the Company and its Affiliates.
Whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required

17


--------------------------------------------------------------------------------




hereunder, Registrable Securities held by the Company or its Affiliates (other
than any Holder or transferees or successors or assigns thereof if such Holder
is deemed to be an Affiliate solely by reason of its holdings of such
Registrable Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.

(p)           Obligations of Purchasers. The Company acknowledges that the
obligations of each Purchaser under this Agreement, are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement.  The decision of each Purchaser to enter into to
this Agreement has been made by such Purchaser independently of any other
Purchaser.  The Company further acknowledges that nothing contained in this
Agreement, and no action taken by any Purchaser pursuant hereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

Each party hereto acknowledges that Fenwick & West LLP is legal counsel to the
Lead Purchaser and not any other Purchaser.  For reasons of administrative
convenience only, the Purchasers acknowledge and agree that they and their
respective counsel have chosen to communicate with the Company through the Lead
Purchaser.  The Company acknowledges that this Agreement in no way creates a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to this Agreement or the transactions contemplated hereby or
thereby.

[signature page follows]

18


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

COMPANY:

 

INOVIO BIOMEDICAL CORPORATION

 

 

By:

  /s/ Avtar Dhillon

 

Name: Avtar Dhillon, MD

Title: President & CEO

 

19


--------------------------------------------------------------------------------




 

PURCHASER:

 

Print Exact Name:

 

 

 

 

 

 

 

 

By:

  /s/ by purchasers listed in the attached schedule

 

Name:

Title:

 

 

[Omnibus Inovio Biomedical Corporation Registration Rights Agreement Signature
Page]

20


--------------------------------------------------------------------------------




 

SCHEDULE 1

REGISTRATION RIGHTS AGREEMENT

Purchasers and Shares of Common Stock and Warrants

Name, Address, Phone/Fax Number,

 

 

 

 

 

 

 

 

 

and Email of Purchaser, and

 

 

 

Common Stock

 

Common Stock

 

Total

 

Registration Instructions

 

Copies of Notices to

 

Issued

 

Warrants Underlying

 

Subscription

 

ATP Investments Limited

 

Fenwick & West LLP

 

823,045

 

288,065

 

USD$

1,999,999.35

 

80 Raffles Place, #51-02

 

Embarcadero Center West

 

 

 

 

 

 

 

Singapore 048624

 

275 Battery Street

 

 

 

 

 

 

 

Attention: Patrick gan

 

San Francisco, CA 94111

 

 

 

 

 

 

 

Tel: +(65) 65383345

 

Attn: David Michaels, Esq.

 

 

 

 

 

 

 

Fax: +(65) 65368129

 

Tel: (415) 875-2455

 

 

 

 

 

 

 

Email: patrickgan@atpcap.com

 

Fax: (415) 281-1350

 

 

 

 

 

 

 



 

Email: dmichaels@Fenwick.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Evia Growth Opportunities Limited

 

Fenwick & West LLP

 

411,522

 

144,032

 

USD$

999,998.46

 

80 Raffles Place, #51-02

 

Embarcadero Center West

 

 

 

 

 

 

 

Singapore 048624

 

275 Battery Street

 

 

 

 

 

 

 

Attention: Patrick gan

 

San Francisco, CA 94111

 

 

 

 

 

 

 

Tel: +(65) 65383345

 

Attn: David Michaels, Esq.

 

 

 

 

 

 

 

Fax: +(65) 65368129

 

Tel: (415) 875-2455

 

 

 

 

 

 

 

Email: kclow@eviacp.com

 

Fax: (415) 281-1350

 

 

 

 

 

 

 



 

Email: dmichaels@Fenwick.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aventures 1 Pte Ltd

 

Fenwick & West LLP

 

102,880

 

36,008

 

USD$

249,998.4

 

No. 1 Shenton Way, #16-03

 

Embarcadero Center West

 

 

 

 

 

 

 

Singapore 068803

 

275 Battery Street

 

 

 

 

 

 

 

Attention: Koh Eng Hong

 

San Francisco, CA 94111

 

 

 

 

 

 

 

Tel: +(65) 62210839

 

Attn: David Michaels, Esq.

 

 

 

 

 

 

 

Fax: +(65) 62205078

 

Tel: (415) 875-2455

 

 

 

 

 

 

 

Email: keh@aventures-capital.com

 

Fax: (415) 281-1350

 

 

 

 

 

 

 



 

Email: dmichaels@Fenwick.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Skyven Growth Capital Fund Pte Ltd

 

Fenwick & West LLP

 

102,880

 

36,008

 

USD$

249,998.4

 

2 Alexandra Road, #06-02

 

Embarcadero Center West

 

 

 

 

 

 

 

Delta House, Singapore 159919

 

275 Battery Street

 

 

 

 

 

 

 

Tel: +(65) 63717088

 

San Francisco, CA 94111

 

 

 

 

 

 

 

Fax: +(65) 62720602

 

Attn: David Michaels, Esq.

 

 

 

 

 

 

 

Email: peter@skyven.com

 

Tel: (415) 875-2455

 

 

 

 

 

 

 



 

Fax: (415) 281-1350

 

 

 

 

 

 

 



 

Email: dmichaels@Fenwick.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HSBC Institutional Trust Services

 

Fenwick & West LLP

 

205,761

 

72,016

 

USD$

499,999.23

 

(Singapore) Limited, as trustee of Pre-IPO

 

Embarcadero Center West

 

 

 

 

 

 

 

 

Fund

 

275 Battery Street

 

 

 

 

 

 

 

 

21 Collyer Quay, #14-01 HSBC

 

San Francisco, CA 94111

 

 

 

 

 

 

 

Building, Singapore 049320

 

Attn: David Michaels, Esq.

 

 

 

 

 

 

 

Tel: +(65) 64394488

 

Tel: (415) 875-2455

 

 

 

 

 

 

 

Fax: +(65) 65345526

 

Fax: (415) 281-1350

 

 

 

 

 

 

 

Email: irenetntay@hsbc.com.sg; craigparkinson@hsbc.com.sg

 

Email: dmichaels@Fenwick.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Raintree Fund 1 Pte Ltd

 

Fenwick & West LLP

 

514,403

 

180,041

 

USD$

1,249,999.29

 

5 Shenton Way, #11-08, UIC Building

 

Embarcadero Center West

 

 

 

 

 

 

 

Singapore 068808

 

275 Battery Street

 

 

 

 

 

 

 

Tel: +(65) 63194999

 

San Francisco, CA 94111

 

 

 

 

 

 

 

Fax: +(65) 62265206

 

Attn: David Michaels, Esq.

 

 

 

 

 

 

 

Email: jonathantay@westcombfinancial.com

 

Tel: (415) 875-2455

 

 

 

 

 

 

 



 

Fax: (415) 281-1350

 

 

 

 

 

 

 



 

Email: dmichaels@Fenwick.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Broadven Limited

 

Fenwick & West LLP

 

41,153

 

14,403

 

USD$

100,001.79

 

80 Raffles Place, #51-02

 

Embarcadero Center West

 

 

 

 

 

 

 

Singapore 048624

 

275 Battery Street

 

 

 

 

 

 

 

Attention: Ng Tee Khiang

 

San Francisco, CA 94111

 

 

 

 

 

 

 

Tel: +(65) 65383345

 

Attn: David Michaels, Esq.

 

 

 

 

 

 

 

Fax: +(65) 65368129

 

Tel: (415) 875-2455

 

 

 

 

 

 

 

Email: ntk@broadven.com

 

Fax: (415) 281-1350

 

 

 

 

 

 

 



 

Email: dmichaels@Fenwick.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

2,201,644

 

770,573

 

USD$

5,349,994.92

 

 

21


--------------------------------------------------------------------------------




EXHIBIT A

PLAN OF DISTRIBUTION

22


--------------------------------------------------------------------------------




EXHIBIT B

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

23


--------------------------------------------------------------------------------